DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.
Response to Amendment
In the amendment dated 8/12/22, the following has occurred: Claims 5-6 have been amended.
Claims 5-12 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 8/12/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017149961 (relying on US 20180375083 for citation; hereinafter, Takahashi) with further evidentiary reference by  creativemechanisms (https://www.creativemechanisms.com/blog/injection-mold-3d-print-cnc-acrylic-plastic-pmma).
As to Claims 5 and 6:
	As discussed in Takahashi, paragraph 0036, the electrode tab 13 can be a first electrode that is a positive or negative electrode.
	Takahashi discloses a battery comprising: a positive electrode; a negative electrode; a positive electrode tab electrically connected to the positive electrode, a negative electrode tab electrically connected to the negative electrode ([0036-0045], Fig. 1, 4); and a positive electrode tab tape covering the positive electrode tab (see “… insulating tape 14…”, [0047], Fig. 1),
wherein the positive electrode tab tape has a multilayer structure in which an adhesive layer and a substrate layer primarily formed from an organic material are laminated in this order from an electrode tab side (see “… insulating tape 14… covers the entire surface of the exposed portion 11a… a substrate layer 141 and a first adhesive layer 142…”, [0047], Fig. 1), and
the adhesive layer contains an adhesive material and a reactive material which generates an endothermic reaction at a temperature that is lower than a heat resistance temperature of the organic material and within a range from 100 to 350°C (see “adhesive… first adhesive layer... acrylic resins… natural rubber… synthetic rubber… adhesive may contain additives, such as a tackifier, a crosslinking agent, an anti-agent agent, a coloring agent, an antioxidant…”, [0054] – regarding the claimed range, it is noted that the temperature at which an endothermic reaction is a characteristic of the adhesive layer dictates by the material being used in the layer.   Since the “products of identical chemical composition cannot have mutually exclusive properties", the claimed adhesive layer having the same material as the prior art must have the same property.  In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable. ").  In other words, Takahashi disclosing the same material for the adhesive layer as the claimed layer, it would at least have been obvious for a person skilled in the art before the effective filing date that the material used by the adhesive layer of the prior art would have the same endothermic reaction within the range of 100 and 350°C as an acrylic resin has a melting point of about 160°C; thus, an adhesive layer comprising acrylic resins would have a heat resistance temperature of about 160°C (creativemechanism).
As to Claims 7-8:
	Takahashi discloses that the adhesive material includes acrylic resins and/or natural/synthetic rubber [0054].

Claim Rejections - 35 USC § 103
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Takahashi with evidentiary reference by creativemechanisms or, in the alternative, under 35 U.S.C. 103 as obvious over Takahashi in view of CN 105529433 (hereinafter, CN’433) or Yamashita et al., US 7285334 (hereinafter, Yamashita).
As to Claims 5 and 6:
	As discussed in Takahashi, paragraph 0036, the electrode tab 13 can be a first electrode that is a positive or negative electrode.
	Takahashi discloses a battery comprising: a positive electrode; a negative electrode; a positive electrode tab electrically connected to the positive electrode, a negative electrode tab electrically connected to the negative electrode ([0036-0045], Fig. 1, 4); and a positive electrode tab tape covering the positive electrode tab (see “… insulating tape 14…”, [0047], Fig. 1),
wherein the positive electrode tab tape has a multilayer structure in which an adhesive layer and a substrate layer primarily formed from an organic material are laminated in this order from an electrode tab side (see “… insulating tape 14… covers the entire surface of the exposed portion 11a… a substrate layer 141 and a first adhesive layer 142…”, [0047], Fig. 1), and
the adhesive layer contains an adhesive material and additive (see “adhesive… first adhesive layer... acrylic resins… natural rubber… synthetic rubber… adhesive may contain additives, such as a tackifier, a crosslinking agent, an anti-agent agent, a coloring agent, an antioxidant…”, [0054]).
Alternative, Takahashi does not disclose an additive that generates endothermic reaction that involves a chemical change in the reactive material at a specific temperature range.
	In the same field of endeavor, CN’433 also discloses a lithium ion cell having an electrode with coating on it (Claim 1, abstract) similar to that of Takahashi.  CN’433 further teaches a first material layer on the electrode, where the first material layer comprises a first inorganic particles including aluminum hydroxide and a first binder, which can improve the thermal stability and safety of the battery (Abstract, Pg, 3-4). 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the specific additive as taught by CN’433 as one of the additive of Takahashi as to improve the thermal stability and safety of the battery (Abstract, Pg, 3-4).
	Similarly, Yamashita also discloses a packaging layer involving an adhesive layers, an insulation layer, and an easy-to-bond layer in between covering electrode tabs (Abstract, Fig. 4-6).  Yamashita further discloses that the additive in the bonding layer can be aluminum hydroxide (Col. 101, lines 1-18), which can improve the adhesiveness of the battery layers.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the specific additive as taught by Yamashita as one of the additive of Takahashi as to improve the adhesiveness of the battery layers.
As to Claims 7-8:
	Takahashi discloses that the adhesive material includes acrylic resins and/or natural/synthetic rubber [0054].
Claims 9-12 are rejected under 35 U.S.C. 103 as obvious over Takahashi in view of CN 105529433 (hereinafter, CN’433) or Yamashita et al., US 7285334 (hereinafter, Yamashita).
	Takahashi discloses that the reactive material can be an additive such as tackifier, a crosslinking agent, an anti-agent agent, a coloring agent, an antioxidant, etc. [0054], but does not disclose that the additive is one of the compounds listed in claims 9-12.
	In the same field of endeavor, CN’433 also discloses a lithium ion cell having an electrode with coating on it (Claim 1, abstract) similar to that of Takahashi.  CN’433 further teaches a first material layer on the electrode, where the first material layer comprises a first inorganic particles including aluminum hydroxide and a first binder, which can improve the thermal stability and safety of the battery (Abstract, Pg, 3-4). 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the specific additive as taught by CN’433 as one of the additive of Takahashi as to improve the thermal stability and safety of the battery (Abstract, Pg, 3-4).
Claims 9-12 are rejected under 35 U.S.C. 103 as obvious over Takahashi in view of CN 105529433 (hereinafter, CN’433) or Yamashita et al., US 7285334 (hereinafter, Yamashita).
	Takahashi discloses that the reactive material can be an additive such as tackifier, a crosslinking agent, an anti-agent agent, a coloring agent, an antioxidant, etc. [0054], but does not disclose that the additive is one of the compounds listed in claims 9-12.
In the same field of endeavor, CN’433 also discloses a lithium ion cell having an electrode with coating on it (Claim 1, abstract) similar to that of Takahashi.  CN’433 further teaches a first material layer on the electrode, where the first material layer comprises a first inorganic particles including aluminum hydroxide and a first binder, which can improve the thermal stability and safety of the battery (Abstract, Pg, 3-4). 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the specific additive as taught by CN’433 as one of the additive of Takahashi as to improve the thermal stability and safety of the battery (Abstract, Pg, 3-4).
	Similarly, Yamashita also discloses a packaging layer involving an adhesive layers, an insulation layer, and an easy-to-bond layer in between covering electrode tabs (Abstract, Fig. 4-6).  Yamashita further discloses that the additive in the bonding layer can be aluminum hydroxide (Col. 101, lines 1-18), which can improve the adhesiveness of the battery layers.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the specific additive as taught by Yamashita as one of the additive of Takahashi as to improve the adhesiveness of the battery layers.

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
Applicant’s first contention is that Takahashi does not disclose specifically a reactive material which generates an endothermic reaction that involves a chemical change in the reactive material at a specific temperature range.  However, it is noted that applicant does not disclose the specific reactive material like aluminum hydroxide but only recite the characteristics of those materials.  As argued above, Takahashi discloses many components including acrylic resins, natural rubber, synthetic rubber, and other additives including tackifier, crosslinking agent, etc.  Specifically, acrylic resins having a heat resistance temperature of 160°C would exhibit the claimed characteristic.  Applicant argues that nothing in the reference specifically describe a material that undergoes endothermic reaction involving a change in terms of chemical composition.  However, it is noted that applicant has not denied that acrylic resins or any other additives do not exhibit the claimed characteristic but is just pointed out that the reference simply doesn’t state the claimed characteristic.  However, it is noted that since the applicant has not denied that the disclosed additive of Takahashi does not exhibit the claimed characteristic, it is contended that it is necessary true that at least the acrylic resin and other additives of Takahashi would exhibit the same property as the claimed material.
Furthermore, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  In this case, it is applicant’s burden to proof that the acrylic resins or the other additive of Takahashi does not have the claimed characteristics.
Applicant’s second contention is that even though Yamashita disclose an aluminum hydroxide in the easy-to-bond layer 304, Yamashita does not disclose that the aluminum hydroxide is in the other adhesive layer 305.  However, it is noted that Yamashita discloses both layers 304 and 305 as a way of bonding the top layer 303 to the bottom layer 306.  Aluminum hydroxide in this case is used to increase the bonding between the top to the lower layer.  Furthermore, Takahashi has disclosed the layers structure and bonding layers with the adhesive material and additives.  Yamashita in this case is relied on to disclose that a person skilled in the art would understand that the additives of Takahashi can be aluminum hydroxide that was used in the bonding layer 304 of Yamashita.  Thus, regardless of whether aluminum hydroxide is used in bonding layer 305 or not, aluminum hydroxide is still being used in a bonding layer such as that of Takahashi.
For the reasons above, applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723